Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claim 7 is now pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  More specifically, the new claim 7 now recites “determining, by using the interrogator, if any of the plurality of first object transponder pairs is missing from the correlated set,” which language and description cannot be found in the as-filed specification, and is thus considered new matter.  Thus, the claim(s) contains subject matter which was not described in 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  (a) Claim 7, line 17, the phrase “the identity signal” lacks antecedent basis, as only an “identification signal” has been previously set forth in the claim.  It is not readily apparent whether these two signals are the same or different, rendering the claims indefinite; (b) claim 7, line 21, reference to “a non-reporting member” is vague as it has not been defined what is a “member,” or a “reporting member” thus far in the claim, therefore, the phrase “a non-reporting member” lacks proper antecedent basis as to not defining what a “member” and/or a “reporting member” is, rendering the claim further indefinite.

Claim Rejections - 35 USC § 102
Claim 7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated Hum et al. 
(U.S. Patent No. 6,714,133)(herein after “Hum’’). 
As for claim 7, Hum discloses a RFID method to collate a set of objects, as shown mainly in FIGs. 1-2, comprising: an interrogator (12) including: a microcontroller (2), a transmitter (6), a 
Response to Arguments
Applicant's arguments filed 5/5/21 have been fully considered but they are not persuasive.
A…Applicant asserts “Specifically, in Hum, the interrogator connects different objects to each other by electronic pulses. In the claimed invention of the present application, the application specific integrated circuit (ASIC), rather than the interrogator, generates the identification signal responsive to one of the plurality of differing interrogation signals generated by the interrogator; 
This is not persuasive, as Hum teaches that “The transponder 18 may alternately be fabricated as an ASIC on a single silicon chip including a receiver/transmitter and controller circuitry along with a memory element. The memory may store an identification code, or other data related to a particular object to which it corresponds,” and “[T]he microcontroller then initializes and transmits an identification code and/or other data from its memory to the interrogator.” (see col. 6, line 62 to col. 7, line 10).  Hum is thus considered to teach that the transponder uses application specific integrated circuit and initiates and transmits an identification code and/or other data to the interrogator, thus meeting the claim language.
Additionally, it is noted that with reference to Hum uses “electronic pulses” is not persuasive, since Hum teaches generating an ID signal responsive to a unique interrogation signal, as required by the claim.
Further, it is noted, that pertaining to the new matter, i.e., “determining, by using the interrogator, if any of the plurality of first object transponder pairs is missing from the correlated set,” is considered to be met by Hum, at least at col. 8, lines 32-63.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
September 20, 2021